Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Sept. 6, 2022, has been entered in the application. Claims 2-5, 7-19, and 21-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 3, “said time of flight” lacks a clear antecedent basis, as current claim 14 does not mention a time of flight. Applicant may desire to either include a reference to the photon time of flight into claim 14, or change “said” to –a— in claim 3.
In claim 5, line 2, the recitation “further comprising a second lens portion” is confusing in that the claim from which claim 5 depends does not provide an initial recitation of a first lens portion. Note that which claim 4 recites a “first lens portion (claim 4, line 2) claim 5 does not include the recitation of claim 4, making the mention of a second element without mention of a first one confusing. Applicant may desire to amend the dependency of the claim to include claim 4, or recite --a receptor lens portion--. Note that reciting simply “a lens portion” may be technically correct, this could cause confusion with one claim reciting “a first lens portion” and another reciting “a lens portion”.
In claim 7 (note that claims 8-12 depend from this claim), the recitation of the sensor including “sensor housing supported on one of said end wall portion and said damper piston” would be confusing in that claim 14, from which claim 7 depends, recites that the sensor is supported on the end wall portion (claim 14, line 8), and resultantly the alternate condition of claim 7, locating the sensor housing on the damper piston would appear to be contradictory.
In claim 11, line 2 the recitation “further comprising a second lens portion” is confusing in that the claim from which claim 11 depends does not provide an initial recitation of a first lens portion (see the similar discussion in association with claim 5).

Allowable Subject Matter
Claims 2, 4, 13-19, 21-23 are allowed.
Claims 3, 5, and 7-12, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the previously advanced rejections based on the prior art of record, the examiner agrees that applicant has overcome those rejections. Note that there are a number of issues under 35 USC §112 (b) or (¶2) which appear to require correction. The issues with the “second lens portion” were present in the previous set of claims, but were not noted by the examiner at the time of the first office action, and resultantly, this action is being made non-final to ensure adequate response time is made available to applicant.

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616